Title: To George Washington from Timothy Pickering, 11 November 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Newburgh Novr 11. 1782.
                  
                  The inclosed letter I received last evening.  Your Excellency will readily judge I cannot avoid requesting leave of absence to see and remain with Mrs Pickering while she remains dangerously sick.  If you are pleased to indulge me, I shall leave Newburgh early to-morrow morning.  The mean time will be taken up in writing the necessary orders for conducting the different branches in the department during my absence.  Every arrangement relative to hutting the troops is made.  The sick in the general hospital will be supplied with wood & straw-- for the surplus sick each brigade in this quarter will build themselves a hospital hut for which I shall furnish boards for roofs & floors.  Dr Eustis has informed Major Cogswell that if no more sick be sent to the hospital he superintends he shall nearly discharge the patients now there in three or four weeks.  The huts as fast as cleared may be converted to fuel for the remaining sick.  The buildings at West Point & Constitution Island will go on with little or no impediments.  The principal obstacle is the want of terms: Transportation there is the most difficult thing to effect.  To lessen it I have purchased five hundred bushels of slacked lime, which will be delivered at Constitution Island for the price of maintaining the teams at West Point.  If a like quantity can be obtained for West Point, it will be done.  The residue of the land transportation there Major Cogswell engages to perform.  Boards for all the works there are delivered, nail rods partly supplied, & the rest slitting.  A moderate supply of board & nail rods (tho’ probably larger then usual) will be supplied the troops that are hutting.  In a word, I do not apprehend that the army will suffer for any thing but forage; and unless money be furnished (of which my last letters from the southward & eastward give very little hope) I cannot promise myself that a sufficiency can be procured.
                  By noon I will wait on your Excellency for answer.  With great respect I remain Your Excellency’s most obedt servt
                  
                     Tim: Pickering Q.M.G.
                     
                  
               